Citation Nr: 1047136	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  10-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and T.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2009 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim for VA benefits 
on the basis that he did not have the requisite military service 
to establish basic eligibility therefor.

In March 2010, the appellant appeared for a personal hearing 
before a Decision Review Officer.  In October 2010, the appellant 
withdrew his request for a hearing before a Veterans Law Judge 
and asked that his appeal be forwarded to the Board as soon as 
possible.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him 
basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the appellant alleges recognized 
guerrilla service or service in the Philippine Army during World 
War II, VA is obligated by the VCAA to inform the appellant of 
the information or evidence necessary to prove the element of 
veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) 
("Since veteran status is frequently a dispositive issue in 
claims filed by Philippine claimants, some tailoring of VCAA 
notice concerning proof of veteran status is necessary in most, 
if not all, cases.").

In this case, although the appellant was not provided with the 
required notification prior to the initial adjudication of his 
claim, the Board finds that no prejudice has resulted.  As the RO 
explained to the appellant in detail in the June 2010 Statement 
of the Case, verification of military service is the 
responsibility of the National Personnel Records Center (NPRC) 
and its findings are binding on VA.  Because the NPRC has 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II, he is not legally entitled to VA benefits.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 
332 ("The Federal Circuit's decision in Soria recognizes that 
service department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran status are 
conclusive and binding on VA."); see also Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

In light of the binding certification, any VCAA notification 
error is non-prejudicial as the appellant is not entitled to 
benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 
229 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, 
in assessing whether the appellant was prejudiced by VA's failure 
to notify him of the various methods available for proving 
Philippine veteran status, the Court can conclude only that 
because the appellant is currently ineligible for VA benefits as 
a matter of law based on the [the service department's] refusal 
to certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with the 
claims file.  As set forth in more detail below, the RO has 
secured the necessary information regarding the appellant's 
service from the service department.  Moreover, at the 
appellant's March 2010 hearing, the RO confirmed that the 
appellant's personal information as provided to the service 
department was correct and complete and that there was no 
additional information warranting another request to NPRC.  See 
Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) 
(holding that the duty to assist requires that new evidence 
submitted by a claimant in support of a request for verification 
of service from the service department must be submitted to the 
service department for review).  

The appellant has identified no other pertinent evidence, nor is 
there any indication of relevant, outstanding evidence.  Given 
the nature of the issue on appeal, the Board finds that there is 
no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The Board further notes that 
the Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  As set forth in more detail below, the 
appellant's appeal must be denied as a matter of law.


Background

The record shows that in October 2009, the appellant submitted an 
application for VA compensation and pension benefits based on a 
period of military service from October 1942 to November 1945.  

In support of his application, the appellant submitted 
photocopies of a January 1971 Certificate of Service, a January 
1971 Oath of Office, and a January 1971 Confirmation of Officers 
and Enlisted Men's Record, all of which noted that the appellant 
had served as a member of the Walter Cushing Guerrillas from 
October 1942 to November 1945.  

In March 2010, the appellant testified at a hearing at the RO.  
At the hearing, the appellant confirmed that he had used no other 
name or serial number other than those noted on the records he 
had submitted.  

In connection with his claim, the RO forwarded the appellant's 
information to the service department, requesting verification of 
his reported military service.  In March 2010, the service 
department responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.


Applicable Law

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis that he 
is a "veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2010).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
including disability compensation benefits authorized by chapter 
11, title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2010).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of the VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2010).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows (1) 
service of four months or more, or (2) discharge for disability 
incurred in the line of duty, or (3) 90 days creditable service 
based on records from the service department such as 
hospitalization for ninety days for a line of duty disability.  
38 C.F.R. § 3.203(b) (2010).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet the 
requirements discussed above, the VA shall request verification 
of service from the service department.  38 C.F.R. § 3.203(c) 
(2010).

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997); 
Dacoron v. Brown, 4 Vet. App. 115 (1993).


Analysis

As a preliminary matter, the Board first finds that none of the 
material submitted by the appellant is sufficient to prove 
qualifying service.  The materials he submitted did not include a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge.  Rather, he submitted 
photocopies of documents which had not been issued by the service 
department, nor did they contain all the needed information, such 
as the character of service.  38 C.F.R. § 3.203.

Thus, VA sought certification of the appellant's reported 
service.  As noted, the service department certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces during World War II.  As noted, 
VA is bound by the certification of the service department.

As the appellant did not have the requisite service to qualify 
him for VA benefits, the appeal must be denied.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.  The Board has carefully reviewed the 
appellant's statements regarding his military service in World 
War II, as well as the medical evidence he submitted.  In the 
absence of qualifying service, however, such evidence is 
immaterial.  Where, as here, the law is dispositive, the claim 
must be denied due to an absence of legal entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


